DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on pg. 6, occurrences of ref. “saw teeth 14” in lines 6 and 8 should be replaced with “saw teeth 141” for consistency with the drawings and remainder of the specification.  
Appropriate correction is required.
Claim Objections
Claims 1-2, 4-5 and 7-9 are objected to because of the following informalities:  in claim 1, “correspond” in line 11 should be replaced with “corresponding”; in claim 2, “height” in line 10 should be replaced with “heights”; in claim 4, “are having” in line 3 should be replaced with “have”; in claim 5, “is” in the last line should be replaced with “are”; in claim 7, “at least one” should be inserted before the second occurrence of “docking” in line 2; in claim 8, the second occurrence of “units” in line 4 should be replaced with “unit”, “occupied” in line 4 should be replaced with “occupying”, “units” in line 5 should be replaced with “unit”, and “is occupied” in line 8 should be replaced with “occupying”; and, in claim 9, “a” should be inserted before “positioning hole” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether “a corresponding button” in line 6 recites the same button as in line 4 or a separate, additional button. Please note that because no plurality of buttons are recited previously, a corresponding button is furthermore unclear 
In claim 2, it is unclear if “limiters of different heights” in line 4 recite the same different limiters of claim 1 or separate, additional limiters. In addition, claim 2 recites the limitation "the saw teeth" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear which of the previously recited docking stations “the docking station” in line 9 recites.
Claim 3 recites the limitations "the docking station" in line 1 and “the sharp corner end” in line 3.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 4 recites the limitations "the saw teeth convex-concave structure" in lines 1-2, “the pushing member” in line 2, and “the docking station” and “the control member” in line 3.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 5 recites the limitations "the control member" in lines 1-4 and 6 (multiple occurrences”, “the pushing member” in lines 2-4 (multiple occurrences), “the docking station in line 3, “the combination of the control member and the pushing member” in lines 3-4, “the shifter in lines 4-5 (multiple occurrences), “the inner wall” in line 5, and 
Claim 6 recites the limitation "the shifter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitations “the control member” in line 1 and "the docking stations" in line 3 (please note only ate least one docking station, not a plurality of docking stations, are recited previously).  There is insufficient antecedent basis for these limitations in the claim. 
Claim 8 recites the limitations "the control member" in line 1, “the circumference” in lines 2, 4-5, 7 (multiple occurrences), “the circle” in line 5, “the pushing member” in line 6, and “each set of protrusions” in lines 7-8 (please note nine saw teeth protrusions are recited previously but no sets of protrusions).  There is insufficient antecedent basis for these limitations in the claim. Furthermore, with respect to the term “the circumference” used throughout the claim, it is unclear which element has the circumference, i.e., circumference of what?
Claim 9 recites the limitation "the control member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (CN 201733708, machine translation attached).
For claim 1, Yan discloses a multi-shift button-type brush, comprising: a handle 1 and a brush head portion 2 (Figs. 1-3); wherein the brush head portion is provided therein with a combing member 3,13 having combing teeth 4 (Figs. 1 and 10), wherein the brush head portion is provided with a button 6 at an upper end thereof (Figs. 1-3), below the brush head portion there is disposed a combing member receiving groove 15 located below a corresponding button (Fig. 1), the combing member is configured to connect with the button via a movable assembly 5,7 and to arrange into the receiving groove (Fig. 1), and the combing member is shifted to different positions relative to the receiving groove by pressing/rebounding the button to push the combing member (para 0030; Fig. 1); the movable assembly is provided with a holding end (lower end) with different limiters 9,22-24 correspond to the lengths of the combing member extending out of the receiving groove (paras 0025 and 0030; Figs. 1 and 7).
For claim 3, Yan discloses wherein the docking station of the control member (lower portion of ref. 6 in Fig. 1) is a convex strip (Fig. 4), an end of the convex strip 
For claim 4, Yan discloses wherein the saw teeth convex-concave structure 9,22-24 of the pushing member 5 (Fig. 7), a sharp corner of a convex portion (Fig. 4 and 7) and the docking station of the control member (lower portion of ref. 6 in Fig. 1) are having a same sharp corner structure having a vertical line on one side and an oblique line on another side (Figs. 4 and 7).
For claim 5, Yan discloses wherein the control member 7 is inserted into a hollow hole of the pushing member 6 (Fig. 1), and the docking station 10 of the control member  abuts against a lower edge of the pushing member (Fig. 1), and the combination of the control member and the pushing member is installed into the shifter 5 (Fig. 1), and the shifter is provided with limiters 9,22-24 on the inner wall thereof (Fig. 7), and the docking stations of the control member is simultaneously held to the limiters (para 0030; Fig. 1).
For claim 6, Yan discloses wherein the button-type brush is a three-position control type (at least three positions can be achieved including the fully retracted position at the highest point of ref. 9, the first extended position at the lowest point of ref. 22, and the second extended position at ref. 24; para 0030 and Fig. 7), and the shifter 5 is provided with three limiters 9,22-24 of different heights (Fig. 7).

For claim 10, Yan discloses wherein a return spring 8 is disposed between the combing member and the brush head portion (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 201733708, machine translation attached) in view of Cathaud (WO 2016/051046).
For claim 9, Yan teaches wherein the combing member 3,13 comprises a combing blade 3 and a fixing seat 13, the combing blade is fastened and fixed to the fixing seat (paras 0024 and 0030), and the fixing seat is connected with the control member (Fig. 1), the fixing seat is provided with a positioning post 16, and a body of the combing blade is provided with positioning hole (hole in ref. 3 in Figs. 1 and 10), and the 
Yan is silent about the combing blade is pushed within the fixing seat during installation (although note that ref. 13 appears to be slightly convex in Figs. 1 and 8 such that ref. 3 may be pushed within it).
Cathaud teaches a multi-shift button-type brush wherein the combing member 4,12 comprises a combing blade 4 and a fixing seat 12 (Figs. 1-6), the combing blade is fastened and fixed to the fixing seat (via refs. 18), and the fixing seat is connected with the control member (Figs. 1-3; pg. 4, ln 14-19), the combing blade is pushed within the fixing seat during installation (Figs. 1-4; pg. 4, ln 14-19; note that this limitation is a product-by-process limitation limited only to the structure implied by the step, and here the structure of the combing blade 4 being pushed within the fixing seat 12 is taught). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combing blade of Yan to be pushed within the fixing seat during installation as taught by Cathaud in order to more securely fix the combing blade and fixing seat together to ensure the desired position results from pushing of the button.
Allowable Subject Matter
Claims 2 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kung (US 2006/0207623), Jui-Tsang (US 2015/0059656), Dionne et al. (US 2018/0132452), Jui-Tsang (US 2015/0047575), He (CN 206212978), Zhai et al. (CN 107079830), Liang et al. (WO 2015/035548), and Harris (CN 104797131) all teach push-button type brushes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643